In a proceeding pursuant to CPLR article 75, inter alia, to permanently stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from a decision of the Supreme Court, Kings County (Archer, Ct. Atty. Ref.), dated February 21, 2013, made after a framed-issue hearing.
Ordered that the appeal is dismissed, without costs or disbursements.
The paper from which the petitioner appeals is merely a decision, as the paper did not grant or deny the petition or dispose of the proceeding. No appeal lies from a decision (see Matter of 21st Century Ins. Co. v Davis, 114 AD3d 955, 955 [2014]; Matter of AutoOne Ins. Co. v Fernandez, 109 AD3d 469, 470 [2013]) and, thus, the appeal must be dismissed.
Dillon, J.E, Balkin, Miller and Maltese, JJ., concur.